Title: From Thomas Jefferson to John Rutledge, Jr., 16 September 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.


          
            
              Dear Sir
            
            Paris Sep. 16. 1788.
          
          I received yesterday from your father two bills of exchange for your use, the one for 50. £. the other 100. £. sterling. They were drawn on Mannings & Vaughan of London, paiable at 60. days sight. As I shall be much absent from Paris for three months to come, and I knew that Boyd & Ker possessed your confidence and merited it, I carried the bills to them. They will negotiate them and receive the money, and you will be so good as to take arrangements with them for the time and manner of remitting it to you.
          As Mr. Short sets out to-day to join you, he will give you all the news. We have nothing from America later than the accession of N. York to the new constitution. Perhaps the inclosed letter from your father may tell you whether N. Carolina has acceded.
          The Garde des sceaux went out of office the day before yesterday. My compliments to Mr. Shippen and am with great esteem Dr. Sir Your friend & servt.,
          
            Th: Jefferson
          
        